DETAILED ACTION
Response to Amendment
The following is in response to the amendment of October 12, 2022.

Election/Restrictions
Claims for Different Invention Added After an Office Action--
Claims added by amendment following action by the examiner and drawn to an invention other than the one previously claimed should be treated as indicated in 37 CFR 1.145. See MPEP 821.03.
37 C.F.R. 1.145   Subsequent presentation of claims for different invention.

If, after an office action on an application, the applicant presents claims directed to an invention
distinct from and independent of the invention previously claimed, the applicant will be required
to restrict the claims to the invention previously claimed if the amendment is entered, subject to
reconsideration and review as provided in §§ 1.143  and 1.144.

Election by Original Presentation--
Newly submitted claims 8-20 are directed to inventions that are independent and distinct from the invention originally claimed for the following reasons:  
Inventions I (claims 1-7), II (claims 8-13), and III (claims 14-20) are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, all apply.  
Since applicant has received an action on the merits for the originally presented invention (I, claims 1-7), this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, claims 8-20 are withdrawn from consideration as being directed to non-elected inventions. See 37 CFR 1.142(b)  and MPEP § 821.03.

Allowable Subject Matter
Claims 1-7 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
In an industrial two-layered fabric comprising: 
a fabric on a front surface side comprising a weft on the front surface side and a warp on the front surface side; and 
a fabric on a back surface side comprising a weft on the back surface side and a warp on the back surface side; 
wherein the fabric on the front surface side and the fabric on the back surface side are bound by a binding warp; and
the fabric on the front surface side consists, in a minimum unit, of 18 wefts on the front surface side;
 further wherein the industrial two-layered fabric includes: 
a first pair of warps consisting of a warp on the front surface side that weaves only a weft on the front surface side and a warp on the back surface side that weaves only the back surface side; 
and a second pair of warps consisting of a binding warp on the front surface side and a binding warp on the back surface side, which bind the fabric on the front surface side and the fabric on the back surface side; 
the prior art does not disclose or suggest in the minimum unit: 
the binding warp on the front surface side consists of five knuckles consecutively formed on the fabric on the front surface side, while the binding warp on the back surface side does not emerge on the front surface side at a portion where the five knuckles are formed by the binding warp on the front surface side; and 
the binding warp on the back surface side consists of four knuckles consecutively formed on the fabric on the front surface side adjacent to the five knuckles, while the binding warp on the front surface side does not emerge on the front surface side.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC HUG whose telephone number is (571)272-1192. The examiner can normally be reached Tu-Th 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Eric Hug/Primary Examiner, Art Unit 1748